COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00579-CR
Style:                    Mayra Flores v. The State of Texas
Date motion filed*:       January 12, 2015
Type of motion:           Second Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                   October 13, 2014
       Number of extensions granted:            1         Current Due date: December 12, 2014
       Date Requested:                      March 6, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: March 6, 2015
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On 12/31/14, the Clerk of this Court notified counsel that if an extension of time to file
          appellant’s brief was not filed within 10 days of that notice, the Court must order a late
          brief hearing. Because counsel timely filed this extension request and the reporter’s
          record spans 11 volumes in this case, appellant’s second extension is granted, but no
          further extensions will be granted given the length of the extension requested.
          Accordingly, if appellant’s brief is not filed by 3/6/15, the Court must abate for a
          hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature:/s/ Laura C. Higley
                   

Date: January 15, 2015
November 7, 2008 Revision